Citation Nr: 1204886	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  07-27 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for disability manifested by dizziness and loss of equilibrium.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in December 2008 and February 2010 for further development.

The Veteran presented testimony at a travel Board hearing before the undersigned Veterans Law Judge in July 2008, and a transcript of the hearing is associated with his claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The case was remanded to the RO in February 2010 for a medical opinion regarding secondary service connection due to aggravation by service-connected disabilities.  

The Veteran was duly afforded VA neurological examination in April 2010.  The Veteran's claims folder was reviewed and it was noted that the purpose of the examination was to render an opinion as to whether it was at least as likely as not that disability manifested by dizziness and loss of equilibrium had been aggravated by symptomatology related to the Veteran's service-connected residuals of shell fragment wound to the back of his head, or to his headaches.  The Veteran's service history was considered, and the Veteran had advised that he did not develop what he called dizziness until 6 years before the current examination.  The dizziness was best described as a sense of unsteadiness when standing.  An MRI had revealed an old stroke in the right cerebellar area.  The examiner examined the Veteran and assessed him with gait dysfunction.  He felt that it was in large part related to cervical myelopathy related to cervical spondylosis.  The symptoms started 6 years beforehand and the examiner found it difficult to explain how this symptom could be related to his prior injury, as he noted no cervical cord lesions.  Therefore, he believed that what the Veteran called dizziness or gait dysfunction caused a chronic disability of the equilibrium.  However, he found that these symptoms were less likely than not caused or aggravated by any events in service, given the onset of the symptoms.

After reviewing the medical opinion, the Board believes it highly doubtful that the opinion would withstand judicial scrutiny.  The examiner's opinion appears to be that the events in service did not cause or aggravate the claimed disability.  However, the remand was for the purpose of obtaining an opinion regarding whether the service-connected residuals of shell fragment wound to the back of the head and/or headaches aggravated the claimed disability manifested by dizziness and/or loss of equilibrium.  Although the Board regrets further delay in appellate review, the April 2010 opinion is inadequate and remedial action must be taken. 

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be forwarded to the April 2010 VA examiner for review and an addendum.  The examiner should expressly indicate whether it is at least as likely as not (a 50% or higher degree of probability) that the chronic disability manifested by dizziness and/or loss of equilibrium has been aggravated by symptomatology related to the Veteran's service-connected residuals of shell fragment wound to the back of the head and/or headaches.  The term "aggravation" is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.  A rational for the opinion should be furnished. 

2.  If the April 2010 VA examiner is no longer available, then the Veteran should be scheduled for an appropriate examination by another examiner for the purpose of examining the Veteran, reviewing the claims file, and offering a response to the question posed above. 

3.  In the interest of avoiding further remand, the RO should review the addendum or opinion to ensure that it is responsive to the posed question and is adequate to allow for informed review.  If necessary, the addendum or opinion should be returned to the examiner for remedial action. 

4.  After completion of the above, the case should be reviewed by the RO.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


